Citation Nr: 0312527	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945, and he died in November 1995.  The appellant, 
who is the veteran's widow, appealed a September 1997 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Waco, Texas.


REMAND

In April 1999, the appellant submitted an Appeal to Board of 
Veterans' Appeals (VA Form 9) on which she requested that she 
be scheduled for a personal hearing before a Member of the 
Board of Veterans' Appeals (Board) at the local RO (a Travel 
Board hearing).  Thereafter, in a signed form submitted to 
the RO in July 1999, she indicated that she no longer desired 
a hearing, and withdrew her request.  However, in a written 
statement dated in January 2002, she said that was "not 
precisely correct," as the RO had told her she would have to 
go to Washington, DC, for the Travel Board hearing.  
Subsequently, in an April 2003 letter to the appellant, the 
Board explained the differences between a Travel Board and a 
videoconference hearing, and asked that she clarify her 
hearing request.  In May 2003, the Board received a signed 
form from the appellant on which she indicated that she 
wished to attend a videoconference hearing before a Member of 
the Board at the RO. 

There is no indication in the record that the appellant has 
been scheduled for her requested hearing.  Because 
considerations of due process mandate that the Board may not 
proceed with appellate review of the appellant's claim 
without affording her an opportunity for a personal hearing, 
a remand is required for the scheduling of a videoconference 
hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2002).


Accordingly, this case is REMANDED for the following action:

1.	The RO should take appropriate steps in 
order to schedule the appellant for a 
personal hearing with a Member of the 
Board via videoconference at the RO, in 
accordance with her request.  Appropriate 
notification of the hearing should be 
given to the appellant and her 
representative, and such notification 
should be documented and associated with 
the claims folder.

2.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002)) are fully complied 
with and satisfied.

3.	After the requested development has been 
completed, the RO should again review the 
appellant's claim.  If the benefits sought 
on appeal remain denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence since the February 1999 statement 
of the case and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


